DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/542,777 dated 7 January 2022, responding to the 9 July 2021 Office Action provided in the rejection of claims 1-20, wherein claims 1, 4, 7, and 14-16 have been amended.
Applicant’s arguments regarding the prior art rejections as presented in the previous Office action are considered moot in light of the new grounds of rejection (see Kaplan et al. (U.S. 2018/0107608) – art made of record).
Claims 1-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant’s primary argument is directed to:
(A)	Claim 1 is patentable under 35 U.S.C. 101 as not being directed to the judicial exception of an abstract idea. Specifically, Applicants argue that “none of claims 1-20 recite mathematical concepts or methods of organizing human activity. Further, the claims do not merely recite receiving a request and allocating in response to the request” (see Applicant’s remarks, pages 15-16), independent claims 7 and 14 are patentable for similar reasons, and claims 2-6, 8-13, and 15-20 are patentable as depending upon claims 1, 7, and 14, respectively.

Regarding (A), Examiner respectfully disagrees with this argument. Initially, it is noted that the 35 U.S.C. 101 rejection as presented in the previous Office action did not indicate that claims 1-20 recited mathematical concepts or methods of organizing human activity, nor did the 101 rejection indicate that the claims merely recite receiving a request and allocating in response to the request. Rather, the rejection as presented in the previous Office action and similarly presented below in response to the claims as amended, Examiner submits that claims 1-20 recite a mental process of receiving a request and allocating in response to the request, which is not integrated into a practical application as the additional elements of a “virtual function,” “virtual machine,” “performance counter,” “controller,” “register,” and “processor” are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using  generic computer components. Therefore, this argument is unpersuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claim 1, the claim recites, in part, receiving a request…, determining whether the request is authorized…, and in response to determining that the request is authorized to access the register, allocating…the register.... These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 1 is not meaningfully different than those found by the courts to be abstract ideas.  As such, the description in claim 1 of receiving a request and allocating in response to the request is an abstract idea.
Further with respect to claim 1, Examiner notes that due to the claim 1 language in the step “determining whether the request is authorized to access a register associated with the processor” being recited in a conditional form, logically the “in response to determining that the request is authorized to access the register…” step does not need to be performed when determining does not determine that the request is authorized to access the register. Thus, in the event the request is determined to not be authorized to access a register, only the steps of “receiving a request…” and “determining whether the request is operating…” need to be performed in the method as recited (see Ex parte Schulhauser 2013-007847 (P.T.A.B. Apr. 28, 2016)). Further, it is noted that while the “determining whether the request is authorized…” step as written requires some determination, the language does not require a determination that the request is not authorized to access the register.
Even assuming, arguendo, that the request is determined to be authorized to access the register, the judicial exception is not integrated into a practical application. Claim 1 recites the additional elements of a “virtual function,” “virtual machine,” “performance counter,” “controller,” “register,” and “processor”. The virtual function, virtual machine, performance counter, controller, register, and processor are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. Next, claim 1 recites “the register being configured to implement the performance counter,” features which describe insignificant post-solution activity directed to a particular field of use or technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “virtual function,” “virtual machine,” “performance counter,” “controller,” “register,” and “processor”. The “virtual function,” “virtual machine,” “performance counter,” “controller,” “register,” and “processor” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amounts to no more than implementing the abstract idea with a computerized system. Next, “the register being configured to implement the performance counter” features which describe insignificant post-solution activity. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claim 2, the claim recites the additional limitation of the controller being configured to implement a hardware security mechanism, the hardware security mechanism being configured to grant the request received from the virtual function, the request being associated with a range of registers available to be configured as performance counters, features which only further describe the abstract idea itself. Therefore, claim 2 does not include features that amount to significantly more than that idea. 
As per claim 3, the claim recites the additional limitation wherein implementing the hardware security mechanism further comprises implementing a mask configured to identify the range of registers, features which only further describe the abstract idea itself. Therefore, claim 3 does not include features that amount to significantly more than that idea. 
As per claim 4, the claim recites the additional limitation of the mask being configured to filter the request received from the virtual function based on the register associated with the request, features which only further describe the abstract idea itself. Therefore, claim 4 does not include features that amount to significantly more than that idea. 
As per claim 5, the claim recites the additional limitation of the controller being configured to allocate the register based on a set of state information retrieved from the virtual function in response to a restore operation on the virtual machine, features which only further describe the abstract idea itself. Therefore, claim 5 does not include features that amount to significantly more than that idea. 
As per claim 6, the claim recites the additional limitation wherein the register associated with the performance counter is configured to be restored to a default value in response to the restore operation associated with the virtual function, features which only further describe the abstract idea itself. Therefore, claim 6 does not include features that amount to significantly more than that idea.
As per claim 7, the claim recites, in part allocat[ing] at least one register…in response to a request… These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 7 is not meaningfully different than those found by the courts to be abstract ideas.  As such, the description in claim 7 of receiving a request and allocating in response to the request is an abstract idea.
The judicial exception is not integrated into a practical application. Claim 1 recites the additional elements of a “processing unit,” “virtual machines,” “controller,” “register,” “processor,” “virtual function,” and “performance counter”. The processing unit, virtual machines, controller, register, processor, virtual function, and performance counter are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. Next, claim 1 recites the “at least one register configured to implement at least one performance counter,” features which describe insignificant post-solution activity directed to a particular field of use or technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “processing unit,” “virtual machines,” “controller,” “register,” “processor,” “virtual function,” and “performance counter”. The “processing unit,” “virtual machines,” “controller,” “register,” “processor,” “virtual function,” and “performance counter” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amounts to no more than implementing the abstract idea with a computerized system. Next, “at least one register being configured to implement at least one performance counter” features which describe insignificant post-solution activity. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claim 8, the claim recites the additional limitation of being further configured to store a set of images associated with the at least one performance counter to a memory associated with the processing unit, in response to a detection of an end operation associated with the virtual function, features which only describe the insignificant post solution activity of storing data. Therefore, claim 8 does not include features that amount to significantly more than that idea.
As per claim 9, the claim recites the additional limitation of being further configured to restore the set of images from the memory to the virtual function in response to a detection of a restore operation associated with the virtual machine, features which only describe the insignificant post solution activity of retrieving data. Therefore, claim 9 does not include features that amount to significantly more than that idea.
As per claim 10, the claim recites the additional limitation wherein the set of images comprises a set of addresses associated with the at least one register and a set of information used to configure the at least one performance counter, features which only further describe the abstract idea itself. Therefore, claim 10 does not include features that amount to significantly more than that idea.
As per claim 11, the claim recites the additional limitation wherein the set of information comprises a plurality of events configured to be monitored by the at least one performance counter, features which only further describe the abstract idea itself. Therefore, claim 11 does not include features that amount to significantly more than that idea.
As per claim 12, the claim recites the additional limitation wherein the at least one performance counter being configured monitor changes in each of the plurality of events, features which only further describe the abstract idea itself. Therefore, claim 12 does not include features that amount to significantly more than that idea.
As per claim 13, the claim recites the additional limitation of the controller being configured to allocate the at least one register based on a set of state information retrieved from the virtual function in response to the virtual function being restored to operation on the virtual machine, features which only further describe the abstract idea itself. Therefore, claim 13 does not include features that amount to significantly more than that idea.
As per claim 14, the claim recites, in part allocat[ing] at least one register…in response to a request…, and filter[ing] the request received…based at least in part on the request being associated with the set of registers. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 14 is not meaningfully different than those found by the courts to be abstract ideas.  As such, the description in claim 14 of receiving a request and allocating in response to the request is an abstract idea.
The judicial exception is not integrated into a practical application. Claim 1 recites the additional elements of a “graphic processing unit,” “virtual machines,” “controller,” “register,” “processor,” “virtual function,” “performance counter,” “security processing unit,” and “mask”. The processing unit, virtual machines, controller, register, processor, virtual function, performance counter, security processing unit, and mask are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. Next, claim 1 recites the “at least one register configured to implement at least one performance counter,” features which describe insignificant post-solution activity directed to a particular field of use or technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “processing unit,” “virtual machines,” “controller,” “register,” “processor,” “virtual function,” and “performance counter”. The “processing unit,” “virtual machines,” “controller,” “register,” “processor,” “virtual function,” “performance counter,” “security processing unit,” and “mask” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amounts to no more than implementing the abstract idea with a computerized system. Next, “at least one register being configured to implement at least one performance counter” features which describe insignificant post-solution activity. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claim 15, the claim recites the additional limitation wherein the controller is further configured to allocate the at least one register based on a set of sate information retrieved from the virtual function in response to the virtual function being restored to operation on the virtual machine, features which only further describe the abstract idea itself. Therefore, claim 15 does not include features that amount to significantly more than that idea.
As per claim 16, the claim recites the additional limitation of being further configured to store a set of images associated with the at least one performance counter to a memory associated with the processing unit, in response to a detection of an end operation associated with the virtual function, features which only the insignificant post solution activity of storing data. Therefore, claim 16 does not include features that amount to significantly more than that idea.
As per claim 17, the claim recites the additional limitation of being further configured to restore the set of images from the memory to the virtual function in response to a detection of a restore operation associated with the virtual machine, features which only the insignificant post solution activity of retrieving data. Therefore, claim 17 does not include features that amount to significantly more than that idea.
As per claim 18, the claim recites the additional limitation wherein the set of images comprises a set of addresses associated with the at least one register and a set of information used to configure the at least one performance counter, features which only further describe the abstract idea itself. Therefore, claim 18 does not include features that amount to significantly more than that idea.
As per claim 19, the claim recites the additional limitation wherein the set of information comprises a plurality of events configured to be monitored by the at least on performance counter, features which only further describe the abstract idea itself. Therefore, claim 19 does not include features that amount to significantly more than that idea.
As per claim 20, the claim recites the additional limitation of the at least one performance counter being configured to monitor changes in each of the plurality of events, features which only further describe the abstract idea itself. Therefore, claim 20 does not include features that amount to significantly more than that idea.

Allowable Subject Matter
Claims 6, 10-12, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sethuraman et al. (U.S. 2019/0281132) (Hereinafter Sethuraman) in view of Kegel et al. (U.S. 2013/0007379) (Hereinafter Kegel), further in view of Cheng et al. (U.S. 2018/0113731) (Hereinafter Cheng), and further in view of Kaplan et al. (U.S. 2018/0107608) (Hereinafter Kaplan).
As per claim 1, Sethuraman discloses a method comprising:
receiving a request for a performance counter (see for example Sethuraman, this limitation is disclosed such that a request is received for a set of resources and any performance counter associated with the set of resources; paragraph [0059]), 
in response to the request allocating, by a controller, the performance counter (see for example Sethuraman, this limitation is disclosed that the requested set of resources and associated performance counter are assigned by an edge gateway device (i.e. “a controller”); paragraph [0059]).
Although Sethuraman in response to a request allocating, by a controller, a performance counter, Sethuraman does not explicitly teach allocating a register, the register to implement a performance counter.
However, Kegel discloses allocating a register, the register to implement a performance counter (see for example Kegel, this limitation is disclosed such that there is a performance counter module that facilitates secure and virtualizable performance counters. The performance counter module is located between an IOMMU and memory. The performance counter module includes multiple sets of registers that are configured to be the secure and virtualizable performance counters. A virtual machine monitor allocates sets of performance counters dynamically, assigning any particular set of performance counters (and as such the respective set of registers that implement said set of performance counters) to any particular software module; paragraph [0028]).
Sethuraman in view of Kegel is analogous art because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sethuraman by using performance counter registers as taught by Kegel because it would enhance the teaching of Sethuraman with an effective means of providing efficient access to performance information, allowing software modules to respond quickly and precisely to system operational changes (as suggested by Kegel, see for example paragraph [0019]).
Although Sethuraman in view of Kegel discloses receiving a request for a performance counter, and in response to the request allocating, by a controller, a register associated with a processor, the register being configured to implement the performance counter, Sethuraman in view of Kegel does not explicitly teach receiving a request from a virtual function associated with a virtual machine executing at a processor.
However, Cheng discloses receiving a request from a virtual function associated with a virtual machine executing at a processor (see for example Cheng, this limitation is disclosed such that a request is sent from a new virtual function to a physical function (i.e. receiving a request from a virtual function) for requesting the initialization; paragraph [0006]. There is a corresponding virtual function for each virtual machine executing on a host system (paragraph [0001]), with support for the virtual functions being provided using virtual function drivers installed in the guest OS of the virtual machines (paragraph [0018], i.e. “a virtual function” is “associated with a virtual machine”)).
Sethuraman in view of Kegel is analogous art with Cheng because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sethuraman in view of Kegel by granting access to a register to a virtual function as taught by Cheng because it would enhance the teaching of Sethuraman in view of Kegel with an effective means of enabling the functionality of virtual functions (as suggested by Cheng, see for example paragraph [0014]).
Although Sethuraman in view of Kegel, further in view of Cheng discloses in response to a request allocating, by a controller, a register to implement a performance counter, Sethuraman in view of Kegel, further in view of Cheng does not explicitly teach determining whether a request is authorized to access a register associated with a processor, and determining that the request is authorized to access the register.
However, Kaplan discloses determining whether a request is authorized to access a register associated with a processor (see for example Kaplan, this limitation is disclosed such that when accessing an MMIO registers with associated physical address space, it is identified whether a request is allowed to access a requested MMIO address; paragraphs [0028], [0032]); and 
determining that the request is authorized to access the register (see for example Kaplan, this limitation is disclosed such that if a request is identified as allowed access to an address space associated with an MMIO register, the register is addressable (accessible) and MMIO [register] access is authorized; paragraphs [0028], [0032]).
Sethuraman in view of Kegel, further in view of Cheng is analogous art with Kaplan because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sethuraman in view of Kegel, further in view of Cheng by identifying if access to an MMIO address associated with a register is authorized as taught by Kaplan because it would enhance the teaching of Sethuraman in view of Kegel, further in view of Cheng with an effective means of providing isolation that prevents a malicious hypervisor from controlling a virtual function that has access to a VM (as suggested by Kaplan, see for example paragraph [0032]).
As per claim 2, Sethuraman in view of Kegel, further in view of Cheng, further in view of Kaplan discloses the method of claim 1 (see rejection of claim 1 above). 
Sethuraman does not explicitly teach a range of registers available to be configured as performance counters.
However, Kegel discloses a range of registers available to be configured as performance counters (see for example Kegel, this limitation is disclosed such that the performance counter module includes multiple sets of registers (i.e. “a range of registers”) where each set of registers is associated with special, known offsets from a base address. The multiple sets of registers are configured to be secure and virtualizable performance counters; paragraph [0028]).
Although Sethuraman in view of Kegel discloses a range of registers available to be configured as performance counters, Sethuraman in view of Kegel does not explicitly teach a controller being configured to implement a hardware security mechanism, the hardware security mechanism being configured to grant the request received from the virtual function, the request being associated with a range of registers.
However, Cheng discloses a controller being configured to implement a hardware security mechanism, the hardware security mechanism being configured to grant the request received from the virtual function, the request being associated with a range of registers (see for example Cheng, this limitation is disclosed such that physical function a physical function operates as a security measure, ensuring that incoming requests from VMs [and their virtual functions] are well behaved. If a new virtual function/virtual machine starts to initialize without requesting permission, the physical function disables GPU register access capabilities; paragraph [0023]. The initialization requests from virtual functions sent through respective physical functions are for access to hardware registers in the GPU, where there is a GPU register base address range; paragraph [0022]).
As per claim 5, Sethuraman in view of Kegel, further in view of Cheng, further in view of Kaplan discloses the method of claim 1, the controller being configured to allocate the register based on a set of state information retrieved from the virtual function in response to a restore operation on the virtual machine (see for example Cheng, this limitation is disclosed such that virtual function context is restored in order to share hardware registers or have an instanced hardware register; paragraph [0015]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sethuraman (U.S. 2019/0281132) in view of Kegel (U.S. 2013/0007379), further in view of Cheng (U.S. 2018/0113731), further in view of Kaplan (U.S. 2018/0107608) as applied to claim 2 above, and further in view of Levy et al. (U.S. 2001/0004755) (Hereinafter Levy).
As per claim 3, Sethuraman in view of Kegel, further in view of Cheng, further in view of Kaplan discloses the method of claim 2 (see rejection of claim 2 above), but does not explicitly teach the limitation wherein implementing the hardware security mechanism further comprises implementing a mask configured to identify the range of registers.
However, Levy discloses the limitation wherein implementing the hardware security mechanism further comprises implementing a mask configured to identify the range of registers (see for example Levy, this limitation is disclosed such that a hardware processor uses a mask to identify a range of registers; paragraphs [0039], [0127]).
Sethuraman in view of Kegel, further in view of Cheng, further in view of Kaplan is analogous art with Levy because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sethuraman in view of Kegel, further in view of Cheng, further in view of Kaplan by identifying registers with a mask as taught by Levy because it would enhance the teaching of Sethuraman in view of Kegel, further in view of Cheng, further in view of Kaplan with an effective means of using an indicator that includes a plurality of bits that correspond to a plurality of registers (as suggested by Levy, see for example paragraph [0015]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sethuraman (U.S. 2019/0281132) in view of Kegel (U.S. 2013/0007379), further in view of Cheng (U.S. 2018/0113731), further in view of Kaplan (U.S. 2018/0107608), further in view of Levy (U.S. 2001/0004755) as applied to claim 3 above, and further in view of AMD (AMD I/O Virtualization Technology (IOMMU) Specification) (Hereinafter AMD).
As per claim 4, Sethuraman in view of Kegel, further in view of Cheng, further in view of Kaplan, further in view of Levy discloses the method of claim 3 (see rejection of claim 3 above), wherein a request is received from a virtual function (see for example Cheng, this limitation is disclosed such that a request is sent from a new virtual function to a physical function (i.e. receiving a request from a virtual function) for requesting the initialization; paragraph [0006]), but does not explicitly teach a the mask being configured to filter a request based on the register associated with the request.  
However, AMD discloses a mask being configured to filter a request based on the register associated with the request (see for example AMD, this limitation is disclosed such that there is a register that contains a PASID filter mask and the PASID for which to count events in a corresponding counter register. The incoming PASID is ANDed with the PASIDMask field and is compared to the PASIDMatch field. If the comparison result is the same value, the event is enabled to be counted in the corresponding counter; p.237).
Sethuraman in view of Kegel, further in view of Cheng, further in view of Kaplan, further in view of Levy is analogous art with AMD because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sethuraman in view of Kegel, further in view of Cheng, further in view of Kaplan, further in view of Levy by comparing events using a mask as taught by AMD because it would enhance the teaching of Sethuraman in view of Kegel, further in view of Cheng, further in view of Kaplan, further in view of Levy with an effective means of providing IOMMU with more secure access to selected devices (as suggested by AMD, see for example p.27).

Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. 2018/0113731) in view of Kegel (U.S. 2013/0007379), and further in view of Kaplan (U.S. 2018/0107608).
As per claim 7, Cheng discloses a system comprising: 
a processing unit configured to host a plurality of virtual machines, wherein the processing unit comprises a controller configured to allocate at least one register associated with a processor to a virtual function associated with a virtual machine in response to a request from the virtual function (see for example Cheng, this limitation is disclosed such that there is a graphics processing unit that is shared among a plurality of virtual machines with SR-IOV; paragraphs [0011], [0016]-[0017]. A request is sent from a new virtual function to a physical function (i.e. receiving a request from a virtual function) for requesting the initialization; paragraph [0006]. There is a corresponding virtual function for each virtual machine executing on a host system (paragraph [0001]), with support for the virtual functions being provided using virtual function drivers installed in the guest OS of the virtual machines (paragraph [0018], i.e. “a virtual function” is “associated with a virtual machine”). The physical function operates as a security measure, ensuring that incoming requests from VMs [and their virtual functions] are well behaved. If a new virtual function/virtual machine starts to initialize without requesting permission, the physical function disables GPU register access capabilities; paragraph [0023]. The initialization requests from virtual functions sent through respective physical functions are for access to hardware registers in the GPU, where there is a GPU register base address range; paragraph [0022]). 
Cheng does not explicitly teach at least one register being configured to implement at least one performance counter.
However, Kegel discloses at least one register being configured to implement at least one performance counter (see for example Kegel, this limitation is disclosed such that there is a performance counter module that facilitates secure and virtualizable performance counters. The performance counter module is located between an IOMMU and memory. The performance counter module includes multiple sets of registers that are configured to be the secure and virtualizable performance counters. A virtual machine monitor allocates sets of performance counters dynamically, assigning any particular set of performance counters (and as such the respective set of registers that implement said set of performance counters) to any particular software module; paragraph [0028]).
Cheng in view of Kegel is analogous art because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Cheng by using performance counter registers as taught by Kegel because it would enhance the teaching of Cheng with an effective means of providing efficient access to performance information, allowing software modules to respond quickly and precisely to system operational changes (as suggested by Kegel, see for example paragraph [0019]).
Cheng in view of Kegel does not explicitly teach determining that a request is authorized to access at least one register.
However, Kaplan discloses determining that a request is authorized to access at least one register (see for example Kaplan, this limitation is disclosed such that when accessing an MMIO registers with associated physical address space, it is identified whether a request is allowed to access a requested MMIO address. If a request is identified as allowed access to an address space associated with an MMIO register, the register is addressable (accessible) and MMIO [register] access is authorized; paragraphs [0028], [0032]).
Cheng in view of Kegel is analogous art with Kaplan because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Cheng in view of Kegel by identifying if access to an MMIO address associated with a register is authorized as taught by Kaplan because it would enhance the teaching of Cheng in view of Kegel with an effective means of providing isolation that prevents a malicious hypervisor from controlling a virtual function that has access to a VM (as suggested by Kaplan, see for example paragraph [0032]).
As per claim 8, Cheng in view of Kegel, further in view of Kaplan discloses the system of claim 7, Cheng disclosing storing a set of images to a memory associated with the processing unit, in response to a detection of an end operation associated with the virtual function (see for example Cheng, this limitation is disclosed such that a context save of VFs using a register occurs, saving the current state and context of a virtual function and virtual machine when paused or suspended; paragraph [0015]).
Although Cheng discloses storing a set of images to a memory associated with the processing unit, in response to a detection of an end operation associated with the virtual function, Cheng does not explicitly teach at least one associated performance counter.
However, Kegel discloses at least one associated performance counter (see for example Kegel, this limitation is disclosed such that there is a performance counter module that facilitates secure and virtualizable performance counters. The performance counter module is located between an IOMMU and memory. The performance counter module includes multiple sets of registers that are configured to be the secure and virtualizable performance counters. A virtual machine monitor allocates sets of performance counters dynamically, assigning any particular set of performance counters (and as such the respective set of registers that implement said set of performance counters) to any particular software module; paragraph [0028]).
As per claim 9, Cheng in view of Kegel, further in view of Kaplan discloses the system of claim 8, being further configured to restore the set of images from the memory to the virtual function in response to a detection of a restore operation associated with the virtual machine (see for example Cheng, this limitation is disclosed such that virtual functions and virtual machines state and context is able to be restored to switch to a virtual function; paragraph [0015]).
As per claim 13, Cheng in view of Kegel, further in view of Kaplan discloses the system of claim 7, the controller being configured to allocate the at least one register based on a set of state information retrieved from the virtual function in response to the virtual function being restored to operation on the virtual machine (see for example Cheng, this limitation is disclosed such that virtual function context is restored in order to share hardware registers or have an instanced hardware register; paragraph [0015]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. 2018/0113731) in view of Kegel (U.S. 2013/0007379), further in view of Levy (U.S. 2001/0004755), further in view of AMD (AMD I/O Virtualization Technology (IOMMU) Specification), and further in view of Kaplan (U.S. 2018/0107608).
As per claim 14, Cheng discloses a system comprising: 
a graphics processing unit (GPU) configured to host a plurality of virtual machines, wherein the GPU comprises a controller configured to allocate at least one register associated with a processor to a virtual function associated with a virtual machine in response to a request from the virtual function, the at least one register being configured to implement at least one performance counter (see for example Cheng, this limitation is disclosed such that there is a graphics processing unit that is shared among a plurality of virtual machines with SR-IOV; paragraphs [0011], [0016]-[0017]. A request is sent from a new virtual function to a physical function (i.e. receiving a request from a virtual function) for requesting the initialization; paragraph [0006]. There is a corresponding virtual function for each virtual machine executing on a host system (paragraph [0001]), with support for the virtual functions being provided using virtual function drivers installed in the guest OS of the virtual machines (paragraph [0018], i.e. “a virtual function” is “associated with a virtual machine”). The physical function operates as a security measure, ensuring that incoming requests from VMs [and their virtual functions] are well behaved. If a new virtual function/virtual machine starts to initialize without requesting permission, the physical function disables GPU register access capabilities; paragraph [0023]. The initialization requests from virtual functions sent through respective physical functions are for access to hardware registers in the GPU, where there is a GPU register base address range; paragraph [0022]).
Although Cheng discloses a graphic processing unit configured to host a plurality of virtual machines, wherein the graphic processing unit comprises a controller configured to allocate at least one register associated with a processor to a virtual function associated with the virtual machine in response to a request from the virtual function, Chang does not explicitly teach at least one register being configured to implement at least one performance counter.
However, Kegel discloses at least one register being configured to implement at least one performance counter (see for example Kegel, this limitation is disclosed such that there is a performance counter module that facilitates secure and virtualizable performance counters. The performance counter module is located between an IOMMU and memory. The performance counter module includes multiple sets of registers that are configured to be the secure and virtualizable performance counters. A virtual machine monitor allocates sets of performance counters dynamically, assigning any particular set of performance counters (and as such the respective set of registers that implement said set of performance counters) to any particular software module; paragraph [0028]).
Cheng in view of Kegel is analogous art because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Cheng by using performance counter registers as taught by Kegel because it would enhance the teaching of Cheng with an effective means of providing efficient access to performance information, allowing software modules to respond quickly and precisely to system operational changes (as suggested by Kegel, see for example paragraph [0019]).
Cheng in view of Kegel does not explicitly teach a security processing unit configured to implement a mask to identify a set of registers.
However, Levy discloses a security processing unit configured to implement a mask to identify a set of registers (see for example Levy, this limitation is disclosed such that a hardware processor uses a mask to identify a range of registers; paragraphs [0039], [0127]).
Cheng in view of Kegel is analogous art with Levy because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Cheng in view of Kegel by identifying registers with a mask as taught by Levy because it would enhance the teaching of Cheng in view of Kegel with an effective means of using an indicator that includes a plurality of bits that correspond to a plurality of registers (as suggested by Levy, see for example paragraph [0015]).
Although Cheng in view of Kegel, further in view of Levy discloses a security processing unit configured to implement a mask to identify a set of registers, Cheng in view of Kegel, further in view of Levy does not explicitly teach a mask being further configured to filter the request received from the virtual function based at least in part on the request being associated with the set of registers.
However, AMD discloses a mask being further configured to filter the request received from the virtual function based at least in part on the request being associated with the set of registers (see for example AMD, this limitation is disclosed such that there is a register that contains a PASID filter mask and the PASID for which to count events in a corresponding counter register. The incoming PASID is ANDed with the PASIDMask field and is compared to the PASIDMatch field. If the comparison result is the same value, the event is enabled to be counted in the corresponding counter; p.237).
Cheng in view of Kegel, further in view of Levy is analogous art with AMD because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Cheng in view of Kegel, further in view of Levy by comparing events using a mask as taught by AMD because it would enhance the teaching of Cheng in view of Kegel, further in view of Levy with an effective means of providing IOMMU with more secure access to selected devices (as suggested by AMD, see for example p.27).
Cheng in view of Kegel, further in view of Levy, further in view of AMD does not explicitly teach in response to determining that a request is authorized to access at least one register.
However, Kaplan discloses in response to determining that a request is authorized to access at least one register (see for example Kaplan, this limitation is disclosed such that when accessing an MMIO registers with associated physical address space, it is identified whether a request is allowed to access a requested MMIO address. If a request is identified as allowed access to an address space associated with an MMIO register, the register is addressable (accessible) and MMIO [register] access is authorized; paragraphs [0028], [0032]).
Cheng in view of Kegel, further in view of Levy, further in view of AMD is analogous art with Kaplan because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Cheng in view of Kegel, further in view of Levy, further in view of AMD by identifying if access to an MMIO address associated with a register is authorized as taught by Kaplan because it would enhance the teaching of Cheng in view of Kegel, further in view of Levy, further in view of AMD with an effective means of providing isolation that prevents a malicious hypervisor from controlling a virtual function that has access to a VM (as suggested by Kaplan, see for example paragraph [0032]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196           

/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196